    Case 1:03-cv-00050-JRH Document 1444 Filed 01/19/21 Page 1 of 2


                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA                   ':i_r 0
                              AUGUSTA DIVISION                   U.S. Ci3TR!-T COURT
                                                                    A!




WHITESELL CORPORATION,                    *                  '                P 2^ 38
                                          -k


                                          -h
              Plaintiff,
                                          ^                        so. Diol. Ur UA.
        V,                                ^         CV 103-050
                                          *


ELECTROLUX HOME PRODUCTS, INC.,           *
HUSQVARNA, A.B., and HUSQVARNA            *
OUTDOOR PRODUCTS, INC.,                   *
                                          *


              Defendants.




                                    ORDER




     On December II, 2020, the Court granted Defendants' motion

for summary judgment on Plaintiff Whitesell Corporation's claim

for expenses of litigation under O.C.G.A. § 13-6-11 based upon the

fact that Whitesell had not designated an expert witness on the

issue    as   reguired.     (Doc.   No.    1433.)      On   December       18,     2020,

Whitesell filed a motion to strike             Defendants' counterclaims for


expenses of litigation under O.C.G.A. § 13-6-11 (Count VI of their

respective      Answers)    based   upon       their   failure       to     designate

appropriate experts.        In response. Defendants state that they "do

not oppose an Order in the form of summary judgment disposing of

the § 13-6-11 counterclaims for the reasons stated in the Court's


Order of December 11, 2020 because it is Defendants' view                           that

there is no good faith basis for opposing such an Order."                          (Doc.

No. 1440, at 2.)
     Case 1:03-cv-00050-JRH Document 1444 Filed 01/19/21 Page 2 of 2


      Rather than get bogged down, as the parties have, in the

technicalities of the appropriate procedural mechanism by which

the Court may dispose of the counterclaims, the Court notes that

it may grant summary judgment on its own after identifying for the

parties material facts not in dispute.                See Fed. R. Civ. P.

56(f)(3).      Having   fully   litigated     the   issue    and   with   their

concession, the Court concludes that Defendants are fully apprised

of the circumstances upon which their counterclaims for expenses

of   litigation   cannot   stand   in   the   case.     The    Court   further

concludes that summary judgment should be granted in favor of

Plaintiff Whitesell on said counterclaims.


        Upon the foregoing. Plaintiff Whitesell's motion to strike

Defendants' claims for expenses of litigation under O.C.G.A. § 13-

6-11 (doc. no. 1436) is DENIED.          The Court, sua sponte, grants

summary judgment against        Defendants on their         counterclaims for

expenses of litigation because without expert testimony on the

issue, they would not be able to establish their claims as a matter

of law.


      OHDER ENTERED at Augusta, Georgia, this                  ay of January,

2021.




                                         J.(RANp^ HALL/CHIEF JUDGE
                                         uniTE^states district court
                                              liERN DISTRICT OF GEORGIA
